          Case 4:19-cv-00778-LPR Document 23 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WANDA GRIGSBY                                                                       PLAINTIFF

v.                             CASE NO. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                        DEFENDANT

           NOTICE OF EVIDENTIARY VIDEO DEPOSITION TO PLAINTIFF

       Notice is hereby given that the deposition of the following person will be taken at the time

and place stated, pursuant to Rules 26, 30(b)(6) and 45 of the Federal Rules of Civil Procedure.

Such deposition shall be taken for the purpose of discovery, evidence at trial, and all purposes for

which such deposition may be used under the Federal Rules of Civil Procedure and other

applicable law:

                       Wanda Grigsby       February 19, 2021     10:00 a.m.

       The above-described deposition will be taken by Zoom video conference before a certified

court reporter at the above-designated date and time.

       The foregoing deposition, if not completed within the time frame indicated, will continue

from day to day until completed.

       You are invited to appear and examine.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: ckees@bbpalaw.com



                                              By:
                                                     W. Cody Kees, Ark. Bar No. 2012118

                                              Attorneys for Defendant
         Case 4:19-cv-00778-LPR Document 23 Filed 02/05/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Cody Kees, do hereby certify that a true and correct copy of the foregoing was sent via
email to the following on this 5th day of February, 2021:

Austin Porter, Jr.
PORTER LAW FIRM
The Catlett-Prien Tower Building
323 Center Street, Suite 1035
Little Rock, AR 72201
Email: Aporte5640@aol.com



                                             Cody Kees




                                                2
